     Case 9:21-ap-01027-MB          Doc 1 Filed 08/26/21 Entered 08/26/21 16:37:57                  Desc
                                    Main Document     Page 1 of 6

     Reed H. Olmstead, SBN 269525
1
     Law Offices of Reed H. Olmstead
2    5266 Hollister Avenue, Suite 224
     Santa Barbara, CA 93111
3    Phone: (805) 963-9111 Fax: (805) 963-2209
     reed@olmstead.law
4

5    Attorneys for Plaintiff, Sandra K. McBeth, Chapter 7 Trustee

6

7

8                              IN THE UNITED STATES BANKRUPTCY COURT
9                                   CENTRAL DISTRICT OF CALIFORNIA
10                                          NORTHERN DIVISION
11
     In re                                              Case No. 9:19-bk-11134-MB
12
     Jonathan P. Lakatos,                               Chapter 7
13

14   Debtor.                                            Adv No. 9:21-ap-     -MB

15                                                      COMPLAINT FOR AVOIDANCE, RECOVERY,
                                                        AND PRESERVATION OF FRAUDULENT
16   Sandra K. McBeth, Chapter 7 Trustee,
                                                        TRANSFER
17   Plaintiff,
                                                        11 U.S.C. §§ 548, 550, and 551
18   v.
                                                   Date: [To Be Set By Summons]
19   Antonio Bongiovanni and Elena L. Bongiovanni, Time:
20   Defendants.                                   Place: 1415 State Street
                                                          Courtroom 201
21                                                        Santa Barbara, CA 93101
22                                                 Judge: Hon. Martin R. Barash

23

24           TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE:

25           Plaintiff Sandra K. McBeth, chapter 7 trustee (the “Trustee” or “Plaintiff”) for the

26   bankruptcy estate of Jonathan P. Lakatos (the “Debtor”), respectfully alleges as follows:

27   ///

28   ///

     COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF FRAUDULENT TRANSFER - 1
     Case 9:21-ap-01027-MB           Doc 1 Filed 08/26/21 Entered 08/26/21 16:37:57                Desc
                                     Main Document     Page 2 of 6


1                                               JURISDICTION
2            1.     This Court has jurisdiction over the subject matter of this action pursuant to 28
3    U.S.C. §§ 151, 157, and 1334, 11 U.S.C. §§ 105 and 727, the Federal Rules of Bankruptcy
4    Procedure, the Local Rules of the United States Bankruptcy Court for the Central District of
5    California, and General Order No. 13-05 of reference of the Chief Judge of the United States
6    District Court for the Central District of California dated July 1, 2013.
7            2.     Venue is proper in this Court pursuant to 28 U.S.C. § 1409 because this adversary
8    proceeding arises under and in connection with a case filed under Title 11, pending in this
9    district.
10           3.     This is a core proceeding pursuant to 28 U.S.C. § 157(b).
11                                                 PARTIES
12           4.     The Trustee is the duly appointed, qualified, and acting chapter 7 trustee for the
13   bankruptcy estate of Jonathan P. Lakatos.
14           5.     The Trustee is informed and believes and on that basis alleges that defendants
15   Antonio Bongiovanni and Elena L. Bongiovanni (collectively, the “Bongiovannis”) are individuals
16   residing in the County of Ventura, State of California, and are the step-father and mother,
17   respectively, of the Debtor.
18                                         GENERAL ALLEGATIONS
19           6.     On June 28, 2019, (the “Petition Date”), the Debtor filed a voluntary petition for
20   relief under Chapter 7 of the Bankruptcy Code, commencing the captioned bankruptcy case.
21           7.     Plaintiff Sandra K. McBeth is the duly appointed, qualified and acting chapter 7
22   trustee in the captioned bankruptcy case.
23           8.     On or around March 1, 2006, the Debtor and the Bongiovannis purchased the
24   real property located at 5515 North Canoga Avenue #229, Woodland Hills, California 91367 (the
25   “Property”) for $395,808.00. They took title as “Jonathan P. Lakatos, a Single Man, and
26   Antonio Bongiovanni and Elena L Bongiovanni, Husband and Wife, all as Joint Tenants.”
27           9.     On or around May 29, 2018, the Debtor transferred his interest in the Property
28   to the Bongiovannis via Quitclaim Deed for no consideration (the “Transfer”).

     COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF FRAUDULENT TRANSFER - 2
     Case 9:21-ap-01027-MB             Doc 1 Filed 08/26/21 Entered 08/26/21 16:37:57             Desc
                                       Main Document     Page 3 of 6


1                                           FIRST CLAIM FOR RELIEF
2                            (Avoidance of Fraudulent Transfer – 11 U.S.C. § 548)
3           10.     Plaintiff realleges and incorporates herein by reference the allegations in
4    Paragraphs 1 through 9, as though fully set forth herein.
5           11.     The Transfer was a transfer of the Debtor’s property that was made within two
6    years before the Petition Date.
7           12.     The Debtor voluntarily made the Transfer with the actual intent to hinder, delay,
8    and defraud creditors.
9           13.     The Debtor received less than a reasonably equivalent value in exchange for the
10   Transfer.
11          14.     The Debtor was insolvent when the Transfer was made or became insolvent as a
12   result of the Transfer.
13          15.     The Transfer is an avoidable fraudulent transfer pursuant to 11 U.S.C. §
14   548(a)(1)(A) and (B).
15                                        SECOND CLAIM FOR RELIEF
16                             (Recovery of Fraudulent Transfer – 11 U.S.C. § 550)
17          16.     Plaintiff realleges and incorporates herein by reference the allegations in
18   Paragraphs 1 through 15, as though fully set forth herein.
19          17.     The Transfer is an avoidable fraudulent transfer pursuant to 11 U.S.C. §
20   548(a)(1)(A) and (B).
21          18.     The Transfer or its equivalent value is recoverable from the Bongiovannis, as
22   initial transferees, pursuant to 11 U.S.C. § 550(a)(1).
23                                         THIRD CLAIM FOR RELIEF
24                           (Preservation of Avoided Transfer – 11 U.S.C. § 551)
25          19.     Plaintiff realleges and incorporates herein by reference the allegations in
26   Paragraphs 1 through 18, as though fully set forth herein.
27          20.     To the extent that the Transfer is avoided pursuant to 11 U.S.C. § 548,
28

     COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF FRAUDULENT TRANSFER - 3
     Case 9:21-ap-01027-MB            Doc 1 Filed 08/26/21 Entered 08/26/21 16:37:57                 Desc
                                      Main Document     Page 4 of 6


1    Plaintiff may preserve, for the benefit of the bankrutpcy estate, the Transfer pursuant to 11
2    U.S.C. § 551.
3              WHEREFORE, Plaintiff prays for judgment as follows:
4              1.     For avoidance of the Transfer pursuant to 11 U.S.C. § 548(a);
5              2.     For recovery of the Transfer or its equivalent value pursuant to 11 U.S.C. §
6    550(a);
7              3.     For preservation of the avoided Transfer for the benefit of the bankrutpcy estate
8    pursuant to 1 U.S.C. § 551.
9              4.     For costs of suit incurred herein; and
10             5.     For such other and further relief as the Court deems just and proper under the
11   circumstances.
12    Dated: August 26, 2021                    Law Offices of Reed H. Olmstead
13
                                                /s/ Reed H. Olmstead
14                                              Reed H. Olmstead,
                                                Attorneys for Plaintiff, Sandra K McBeth,
15                                              Chapter 7 Trustee
16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR AVOIDANCE, RECOVERY, AND PRESERVATION OF FRAUDULENT TRANSFER - 4
               Case 9:21-ap-01027-MB                               Doc 1 Filed 08/26/21 Entered 08/26/21 16:37:57                                                        Desc
                                                                   Main Document     Page 5 of 6
B1040 (FORM 1040) (12/15)


            ADVERSARY PROCEEDING COVER SHEET                                                                           ADVERSARY PROCEEDING NUMBER
                                                                                                                       (Court Use Only)
                                    (Instructions on Reverse)

       PLAINTIFFS                                                                                        DEFENDANTS
         Sandra K. McBeth, Chapter 7 Trustee                                                                Antonio Bongiovanni and Elena L. Bongiovanni


       ATTORNEYS (Firm Name, Address, and Telephone No.)                                                 ATTORNEYS (If Known)
         Reed H. Olmstead                                                                                   David R. Hagen
         Law Offices of Reed H. Olmstead                                                                    MERRITT & HAGEN, APC
         5266 Hollister Avenue, Suite 224                                                                   5950 Canoga Avenue, Suite 400
         Santa Barbara, CA 93111                                                                            Woodland Hills, CA 91367
         805-963-9111 Fax: 805-963-2209                                                                     818-992-1940
       PARTY (Check One Box Only)                                                                        PARTY (Check One Box Only)
           Debtor                       U.S. Trustee/Bankruptcy Admin                                         Debtor                       U.S. Trustee/Bankruptcy Admin
           Creditor                     Other                                                                 Creditor                     Other
           Trustee                                                                                            Trustee

   CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUES INVOLVED)
 For the avoidance, recovery, and preservation of fraudulent transfer.
                                                                                   NATURE OF SUIT
              (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

         FRBP 7001(1) - Recovery of Money/Property                                                 FRBP 7001(6) - Dischargeability (continued)
 [ ] 11-Recovery of money/property - §542 turnover of property                             [   ]   61-Dischargeability - §523(a)(5), domestic support
 [ ] 12-Recovery of money/property - §547 preference                                       [   ]   68-Dischargeability - §523(a)(6), willful and malicious injury
 [ 1 ] 13-Recovery of money/property - §548 fraudulent transfer                            [   ]   63-Dischargeability - §523(a)(8), student loan
 [ ] 14-Recovery of money/property - other                                                 [   ]   64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                                           (other than domestic support)
                                                                                           [ ]     65-Dischargeability - other
         FRBP 7001(2) - Validity, Priority or Extent of Lien
 [ ]     21-Validity, priority or extent of lien or other interest in property                     FRBP 7001(7) - Injunctive Relief
                                                                                           [ ]     71-Injunctive relief - imposition of stay
         FRBP 7001(3) - Approval of Sale of Property                                       [ ]     72-Injunctive relief - other
 [ ]     31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                                   FRBP 7001(8) Subordination of Claim or Interest
         FRBP 7001(4) - Objection/Revocation of Discharge                                  [ ]     81-Subordination of claim or interest
 [ ]     41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                                   FRBP 7001(9) Declaratory Judgment
         FRBP 7001(5) - Revocation of Confirmation                                         [ ]     91-Declaratory judgment
 [ ]     51-Revocation of confirmation
                                                                                                   FRBP 7001(10) Determination of Removed Action
         FRBP 7001(6) - Dischargeability                                                   [ ]     01-Determination of removed claim or cause
 [ ]     66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
 [ ]     62-Dischargeability - §523(a)(2), false pretenses,                                        Other
              false representation, actual fraud                                           [ ]     SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
 [ ]     67-Dischargeability - §523(a)(4), fraud as fiduciary,                             [ ]     02-Other (e.g. other actions that would have been brought in state
              embezzlement, larceny                                                                     court if unrelated to bankruptcy case)
                      (continued next column)



        Check if this case involves a substantive issue of state law                                       Check if this is asserted to be a class action under FRCP 23

        Check if a jury trial is demanded in complaint                                                Demand $

       Other Relief Sought




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com               Best Case Bankruptcy
             Case 9:21-ap-01027-MB                             Doc 1 Filed 08/26/21 Entered 08/26/21 16:37:57                 Desc
                                                               Main Document     Page 6 of 6
B1040 (FORM 1040) (12/15)

                          BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 NAME OF DEBTOR                                                                                      BANKRUPTCY CASE NO.
       Jonathan P. Lakatos
                                                                                                          9:19-bk-11134-MB
 DISTRICT IN WHICH CASE IS PENDING                                   DIVISION OFFICE          NAME OF JUDGE
       Central District of California                                     Northern                 Martin R. Barash
                                                      RELATED ADVERSARY PROCEEDING (IF ANY)

 PLAINTIFF                                                     DEFENDANT                        ADVERSARY PROCEEDING NO.


 DISTRICT IN WHICH ADVERSARY IS PENDING                                    DIVISION OFFICE      NAME OF JUDGE


 SIGNATURE OF ATTORNEY (OR PLAINTIFF)



  /s/ Reed H. Olmstead
  Reed H. Olmstead
 DATE                                                          PRINT NAME OF ATTORNEY (OR PLAINTIFF)
 August 26, 2021                                               Reed H. Olmstead

                                                                         INSTRUCTIONS

         The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the court
so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning the debtor’s
discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

         A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing system
(CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When completed, the cover sheet
summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the adversary
proceeding and prepare required statistical reports on court activity.

        The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory, must be
completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover sheet must be
submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the plaintiff
must sign.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
